Citation Nr: 0916469	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for total left knee 
arthroplasty, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 decision by the RO that, in 
pertinent part, denied a rating in excess of 30 percent for 
total left knee arthroplasty.


FINDING OF FACT

The Veteran died in November 2008, while his appeal to the 
Board was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no present 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2008).  
But see Veterans' Benefits Improvement Act of 2008, Pub. L. 
No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the evidence of record shows that the Veteran 
died in November 2008, while his appeal to the Board was 
pending.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal has become moot by virtue of the death of the Veteran 
and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  The Board's dismissal of this appeal does 
not affect the right of an eligible person to file a request 
to be substituted as the appellant for purposes of processing 
the claim to completion.  See Veterans' Benefits Improvement 
Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008) (amending the law to allow substitution in cases 
involving claimants who die on or after October 10, 2008) (to 
be codified at 38 U.S.C.A. § 5121A).  Such request must be 
filed not later than one year after the date of the Veteran's 
death.  Id.  As provided in the law, a person eligible for 
substitution will include "a living person who would be 
eligible to receive accrued benefits due to the claimant 
under 38 U.S.C.A. § 5121(a) . . . ."  Id.

The Secretary will be issuing regulations governing the rules 
and procedures for substitution upon death.  Until such 
regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the 
Board due to the death of the claimant should file a request 
for substitution with the RO from which the appellant's claim 
originated (listed on the first page of this decision).

 
ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


